On Rehearing.
REGAN, Judge.
We granted a rehearing in this case limited to plaintiff’s right to recover $42 for medical expenses and $600 for loss of wages.
During the course of rehearing respective counsel conceded plaintiff’s right to recover $42 for medical expenses.
A careful analysis of the record with respect to plaintiff’s claim for loss of wages in the amount of $600, convinces us that he'is not entitled thereto because this claim for wages was predicated on unadulterated''speculation. Plaintiff testified that, at the time of the accident, he had just recently graduated from the University of Houston and was on his way “to contact an import-export firm in Beaumont, whose address I have misplaced, about employment.” The record not only fails to disclose the address of this -firm, but we have been unable to locate therein the name thereof. In substance, plaintiff’s testimony, which was taken by deposition, was conjectural, vague and uncorroborated and, therefore, this item of damage was not proven with the reasonable certainty which our jurisprudence requires.
For the reasons assigned our original opinion and decree is amended by increasing the amount awarded William D. Murray from the sum of $1,000 to $1,042, and, *255as thus amended, it is reinstated and made the final judgment of this court.
Original decree amended, reinstated and made final judgment of this court.